Case 8:18-cr-00426-MSS-TGW Document 43 Filed 10/11/18 Page 1 of 2 PageID 51



                        UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                                Case No. 8:18-cr-426-T-35TGW

VICTOR RODRIGUEZ
                                       I

                         WAIVER OF SPEEDY TRIAL

      Defendant, VICTOR RODRIGUEZ, by and through undersigned counsel,

hereby freely and voluntarily waives his right to speedy trial under 18 U.S.C. § 3161

and the United Constitution through February 28, 2019.

      DATED this October 9, 2018.




Victor Rodriguez                             Kathleen Swee·---­
Defendant                                    IN Bar No. 0219249--
                                             Assistant Federal Public Defender
                                             400 N. Tampa Street, Suite 2700
                                             Tampa, FL 33602
                                             Telephone: (813) 228-2715
                                             Facsimile: (813) 228-2562
                                             Email: Kathleen_Sweeney@fd.org
Case 8:18-cr-00426-MSS-TGW Document 43 Filed 10/11/18 Page 2 of 2 PageID 52




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on October 11, 2018, a true and correct copy of

the foregoing was furnished by using the CM/ECF system with the Clerk of the

Court, which will send notice of the electronic filing to:

      Joseph K Ruddy, AUSA


                                        _____________________________
                                        Kathleen Sweeney
                                        Assistant Federal Public Defender
